DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/27/2021. As directed by the amendment: Claim 19 has been amended, no claims have been cancelled, and no new claims have been added. Thus, claims 1-44 are presently pending in the application, wherein claims 1-18 and 26-42 have been withdrawn.
Applicant’s amendments to the claim 19 have overcome the previous claim objection and 112 rejection previously set forth in the Non-Final Office Action mailed 07/29/2020.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in view of Leucci (US 3951153).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Leucci (US 3951153); in view of Paul (US 2004/0210208).
Regarding Claim 19, Leucci discloses a catheter (foley catheter (10); Fig.1), comprising: a first end (where the hollow tubular portion (11f) and end (11c))  configured to extend to an outer surface of a patient (the end (11c) is connected to a waste container and the tubular portion (11f) is joined to a water/ air passageway, so both ends extend to an outer surface of a patient) (column 2, lines 57-63); a transcutaneous section (tube (11)) connected to the first end (Fig.1); a second end (free end (11a)) configured to extend into a bladder lumen of the patient (Tip 11a is introduced into the male organ 12 and is passed along the canal 12a and into the bladder 13 by a distance sufficient to assure that band 11e extends beyond the opening 13a of bladder 13; column 3, lines 6-10); an anchor (coupler (20); Fig.2a) embeddable on an outer surface of the bladder lumen within the patient (the coupler (20) anchors the catheter on the section that is inserted into the bladder, so the coupler is inserted into the outer surface of the bladder) (With the the notches and strips in alignment as shown in FIG. 3f, each of the strips 11q are forced into an associated one of the narrow notches 23a-23d so as to firmly anchor the coupler 20 to the catheter section which has been inserted into the bladder 13; column 4, lines 22-26), the anchor (20) includes a first lock mechanism (notches (23a-d)); and a second lock mechanism (strips (11q 1-4)) connected to of the second end (the strips (11q) extend along tube (11) that is connected to the free end (11a) as seen in Fig.1), wherein the second lock mechanism is securable to the first lock mechanism to seal between the second end and the anchor, thereby sealing the catheter to the bladder lumen (column 4, lines 22-26).
Leucci does not appear to disclose at least one microbe resistance zone container in the transcutaneous section.
Paul teaches it was known in the art to have an antimicrobial therapeutic agent (30; Fig.1) in the second/ transcutaneous section (26) (Fig.11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leucci to incorporate the teachings of Paul to have a at least one microbe resistance zone in the transcutaneous section in order to kill or inhibit the growth of microorganisms in the transcutaneous area in order to prevent infection (parags. [0005] and [0052]).
the catheter of claim 19, and Paul further discloses wherein the at least one microbe resistance zone is included in the transcutaneous section (the antimicrobial therapeutic agent (30) is located in the second/ transcutaneous section (26) as seen in Fig.11).
Regarding Claim 21, Leucci as modified discloses the catheter of claim 19, and Paul further discloses wherein the at least one microbe resistance zone comprises a first microbe resistance zone containing a first antimicrobial eradication technology and a second microbe resistance zone containing a second antimicrobial eradication technology different from the first antimicrobial eradication technology (the antimicrobial therapeutic agent (30) can have two or more antimicrobials located at discrete locations of the second section) (The second therapeutic agent 30 can comprise a combination of two or more antimicrobials. In these embodiments, the two or more antimicrobials can be located in or on discrete locations within the second section 26; parag. [0056], lines 1-4) (the two antimicrobial agents are rifampin and minocycline) (parags. [0056]- [0057]).
Regarding Claim 22, Leucci as modified discloses the catheter of claim 21, and Paul further discloses wherein said first antimicrobial eradication technology is selected from the group consisting of nanochannel delivered molecular agents, elutable molecular agents, non-elutable molecular agents, surface modulations, and combinations thereof (the second therapeutic agent (30) can be coated on the device, so the therapeutic agent is a surface modulation agent) (parag. [0072]).
Regarding Claim 23, Leucci as modified discloses the catheter of claim 19, and Paul further discloses wherein a first microbe resistance zone of the at least one microbe resistance zone is adjacent to the first end of said catheter (the second section (26) is adjacent to portion (61) that extend on the external surface of the patient as seen in Fig.11).
Regarding Claim 24, Leucci as modified discloses the catheter of claim 19, and further discloses wherein the catheter includes an exterior section (portion (61)) and a first microbe resistance zone (26) is adjacent to the exterior section of said catheter (Fig.11) and said first microbe resistance zone comprises a surface modulation (the second therapeutic agent (30) can be coated on the device, so the therapeutic agent is a surface modulation agent) (parag. [0072]).
Regarding Claim 25, Leucci as modified discloses the catheter of claim 21, wherein the first microbe resistance zone includes a first antimicrobial enhancing technology, the second microbe resistance zone includes a second antimicrobial enhancing technology different from the first antimicrobial enhancing technology (the antimicrobial therapeutic agent (30) can have two or more antimicrobials located at discrete locations of the second section) (The second therapeutic agent 30 can comprise a combination of two or more antimicrobials. In these embodiments, the two or more antimicrobials can be located in or on discrete locations within the second section 26; parag. [0056], lines 1-4) (the two antimicrobial agents are rifampin and minocycline) (parags. [0056]- [0057]).
Leucci does not appear to disclose a third microbe resistance zone that includes a third antimicrobial enhancing technology.
Paul teaches it was known in the art to have two or more antimicrobials located on discrete locations along the second section (26). A third microbe resistance zone with a third antimicrobial agent can be located on the second section (26) which will be different from the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leucci to incorporate the teachings of Paul to have a third microbe resistance zone that includes a third antimicrobial enhancing technology in order to ensure the prevention of an infection along all the transcutaneous section. 
Regarding Claim 43, Leucci as modified discloses the catheter of claim 19, and Paul further discloses wherein the at least one microbe resistance zone (26) is selected from the group consisting of a microbe resistance zone of the first end, a microbe resistance zone of the transcutaneous section, a microbe resistance zone of the second end, and combinations thereof (the second section (26) is located on the transcutaneous section as seen in Fig.11).
Regarding Claim 44, Leucci as modified discloses the catheter of claim 25, and Paul further discloses wherein the first antimicrobial enhancing technology, the second antimicrobial enhancing technology, and the third antimicrobial enhancing technology are each selected from the group consisting of nanochannel delivered molecular agents, elutable molecular agents, non-elutable molecular agents, surface modulations, and combinations thereof (the second therapeutic agent (30) with all the one or more antimicrobial agents located on discrete locations along the second section (26) can be coated on the device, so the therapeutic agent is a surface modulation agent) (parag. [0072]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/T.I./Examiner, Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783